Citation Nr: 0001393	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.

3.  Entitlement to an effective date earlier than March 1992 
for the assignment of an increased disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1968 to August 1970, 
including service in Vietnam.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Buffalo, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).   

In September 1999, the appellant presented testimony before 
the undersigned at a Board hearing.  Having reviewed all 
relevant lay and medical evidence of record, the Board is of 
the opinion that these matters are ready for appellate 
review.  


FINDINGS OF FACT

1. The evidence shows that the appellant is unable to obtain 
or retain employment due to his service-connected PTSD.

2. The appellant's claim for an increased disability rating 
was received on March 16, 1992.



CONCLUSIONS OF LAW

1. The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

2. The establishment of an effective date earlier than March 
16, 1992 for an increased disability rating for PTSD is 
not appropriate.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his service-connected PTSD is 
more disabling than is contemplated by the currently assigned 
rating.  The appellant further contends that as a result of 
his service-connected disorder, he is totally disabled and 
unemployable.  He further argues that the effective date for 
the assignment of an increased rating should be November 
1990, the date he first sought service connection for PTSD, 
or 1989, the date he was found to be disabled by the Social 
Security Administration.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of the 
evidence of record as found in the appellant's claims folder 
would be helpful to an understanding of the Board's decision.  
Because the evidence of record as it pertains to each of the 
appellant's claims is essentially the same, the Board will 
review the evidence of record in its totality and discuss 
each of the appellant's claims separately in the context of 
the applicable law.    

Factual and procedural background

The record reflects that the appellant first sought service 
connection for PTSD by application received in January 1990.  
In a September 1990 VA examination report, the appellant 
stated that he had a "short temper," and that he "got into 
trouble very fast."  He reported that he had "some 
nightmares" about Vietnam, and that he was then undergoing 
treatment for alcohol dependence and marijuana use.  Upon 
clinical status evaluation, he was noted to be coherent and 
goal-directed and there were no psychotic thought processes 
noted.  He denied any depressive symptoms, suicidal ideas or 
hallucinations.  In a VA social survey report, the examiner 
opined that the appellant had PTSD "to a rather severe 
degree."  

By rating decision dated in November 1990, service connection 
was granted and a 10 percent disability evaluation was 
assigned, effective January 5, 1990, the date of the 
appellant's initial claim of entitlement to service 
connection for PTSD.   

In due course of appellate proceedings following the receipt 
of the appellant's timely filed notice of disagreement in 
February 1991, the Board denied an increased disability 
evaluation in January 1992.  Following receipt of the 
appellant's request for such action, the Board Chairman 
denied reconsideration of the Board's decision on January 31, 
1992.  

By application received in March 1992, the appellant sought 
an increased disability rating for the service-connected 
PTSD.  

Medical records were then obtained reflecting continuing 
treatment for PTSD.  
In March 1992, the appellant was noted to have then recently 
been released from prison after serving a sentence for 
assault and driving while intoxicated.  It was noted that the 
appellant was then living alone; that he had "isolated" 
himself, and that he felt depressed and concerned that he 
might "lose control."  The medical care provider noted that 
the appellant had recently been barred from membership in a 
trade union and from working because he had lost several jobs 
because of his rage attacks.  It was noted that on one 
occasion, the appellant had dropped a heavy wrench on a 
fellow worker, after the latter had "infuriated him."  A 
chronological note dated later that month indicated that the 
appellant reported difficulty sleeping, concentrating, and 
that he had guilty feelings and was startled easily by loud 
noises.  

By rating decision dated in August 1992, a 30 percent 
disability evaluation was assigned, effective the date of the 
appellant's claim for an increased rating, March 1992.  In 
his September 1992 notice of disagreement, the appellant 
challenged both the newly assigned rating and its effective 
date.  

In March 1993, a copy of a disability award from the Social 
Security Administration (SSA) was received.  In part, it 
reflects that in October 1992, the appellant was deemed 
"disabled" within the applicable SSA statutes and 
regulations since September 1989.  The SSA administrative law 
judge reported that in making this assessment, he found that 
the appellant had a personality disorder as well as PTSD.  As 
to the latter, the administrative law judge noted that the 
appellant was reported to be experiencing recurrent and 
intrusive recollections of traumatic combat experiences which 
were a source of marked distress.  It was noted that the 
appellant reported enjoying work as a "bouncer" in "seedy 
bars" where he could instigate altercations with patrons and 
eject them.

The appellant underwent a VA psychiatric examination in 
December 1993.  He was noted to be sleeping for only two 
hours per night, and that he had constant dreams and 
nightmares about Vietnam.  He reported daily "flashbacks" 
and intrusive thoughts so as to periodically lose contact 
with reality.  The appellant reported that he would lock 
himself in his home, and that he would experience hyper-
alertive reactions.  As to his diet, the appellant reported 
that he only ate cupcakes and "junk food."  The examiner 
noted that the appellant had "very poor social and 
industrial adaptation," and the appellant was "only making 
a marginal adjustment in the community."

In a March 1995 VA hospitalization report, the appellant was 
reported to have undertaken a suicide attempt approximately 
two years earlier.  It was also noted that had recently been 
treated for a broken hip, sustained when was struck by a car.  
The incident had apparently been precipitated after the 
appellant "chased and challenged" the driver of the 
vehicle.  

By rating decision dated in March 1996, a 50 percent 
disability evaluation was assigned for PTSD.  The assignment 
of an effective date earlier than March 1992 was denied.   

In a June 1996 letter, T.J.Z., M.A., reported that the 
severity of the appellant's disorder had continually worsened 
over the course of the previous 10 years to the point where 
he had not been able to function adequately in society, and 
that the appellant had serious emotional, social and 
industrial impairment.  Mr. Z. reported that the appellant's 
condition was "guarded," and was contingent upon his 
continued treatment.  

Statements from the appellant's ex-wife and then current 
girlfriend were received in May 1996, and in substance 
reflect the makers' observations that the appellant had 
extreme mood swings, violent and unstable behavior, self-
isolation from others, nightmares and flashbacks.

The appellant was hospitalized from November to December 
1996.  His PTSD was then noted to be "chronic and severe."  
He admitted to having then recently sustained a broken nose 
after engaging in an altercation about his dog with three 
passersby in his neighborhood. The discharge summary further 
reflects that the appellant was noted to have the "full 
range" of PTSD symptoms.

The appellant sought a total disability evaluation based upon 
individual unemployability by application received in 
December 1996.  

Additional documentation relating to the appellant's SSA 
award was received in July 1997.  Besides duplicate copies of 
medical reports reviewed above, the SSA file contains medical 
reports generally reiterating the appellant's symptoms and 
their severity since September 1989.  

By rating decision dated in December 1997, a total disability 
evaluation based upon individual unemployability was denied.  
The appellant filed a timely notice of disagreement with this 
decision later that month.   

In an August 1998 VA medical treatment record, the appellant 
was noted to have chronic and severe PTSD.  It was noted that 
the appellant was "an extreme case of PTSD," and that his 
prognosis was guarded and contingent upon continued 
treatment.  The note further reflected that a recent 
inpatient hospitalization for PTSD had not reduced the 
appellant's symptoms.  

The appellant underwent a VA psychiatric examination in 
November 1998.  In addition to previously noted symptoms and 
their severity, the appellant was reported to have been 
unable to maintain relationships with his former wife and 
then recent girlfriend.  It was also noted that the appellant 
had been unable to maintain employment, as well as being 
unable to attend classes.  A GAF score of 42 was assigned.   
The examiner commented that the appellant "has had severe 
difficulties dealing socially and occupationally since he 
returned to civilian life."  The prior diagnosis of PTSD, 
and its assessment as being chronic and severe, was 
confirmed.  

In September 1999, the appellant testified before the 
undersigned at a Board hearing, and reiterated prior 
contentions.  His description of his service-connected 
disability was consistent with the medical evidence reported 
above.


Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling

Relevant law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

The pertinent provision now reads as follows:

General Rating Formula for Psychoneurotic Disorders:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Before November 7, 1996, the Schedule provided as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Because the appellant's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO apprised the 
appellant of both the previously applicable and current 
regulations in various Statements and Supplemental Statements 
of the Case.  The Board therefore finds that the appellant 
has been accorded due process and notice and it will 
therefore proceed with a decision on the merits of the 
appellant's claim, with consideration of the original and 
revised regulations.  See Bernard v Brown, 4 Vet. App. 384, 
393-394(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

As is noted above, the record reflects that the appellant's 
current claim arose in March 1992, when he requested an 
increased rating for PTSD.  A claim for a disability rating 
greater than assigned is subject to the well-groundedness 
requirement of 38 U.S.C.A. § 5107(a) (West 1991).  In order 
to present a well-grounded claim for an increased rating of a 
service-connected disability, a veteran need only submit his 
or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994). The appellant 
has alleged that the symptoms of his service-connected 
disability are more severe than was previously reported.  The 
Board thus concludes that the appellant has presented a well-
grounded claim for an increased rating for his service-
connected disorder.

Under the previously applicable provisions, the finding of 
only one of the criteria listed for a particular rating in 
Diagnostic Code 9400 may be sufficient to support the 
assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 
97 (1994).  Accordingly, the Board has considered whether the 
appellant would be entitled to a 100 percent evaluation, the 
maximum rating available under either code, based upon 
demonstrable inability to maintain employment. 

After carefully reviewing the evidence of record as it 
pertains to the period since March 1992, the Board finds that 
the appellant has presented competent evidence demonstrating 
that his PTSD is of such severity that he is currently unable 
to retain employment.  The psychiatric reports of record 
clearly reflect that the appellant suffers from severe PTSD 
which is manifested through a wide variety of symptoms, 
including impaired judgment, depression, exaggerated startled 
response, and anger outbursts with a history of violent 
behavior, and that through these symptoms the appellant is in 
virtual isolation from the community so as to render him 
demonstrably incapable of employment. 

In particular, the record demonstrates that the appellant has 
consistently been unable to maintain employment, and that his 
psychiatric disability has separated him from his wife, 
children, former girlfriends, and other persons.  He is not 
able to attend school because of chronic and severe PTSD 
symptoms, and is has been medically reported to require 
constant and indefinite intensive psychiatric care.  The GAF 
score of 42 which was assigned by the most recent VA 
psychiatric examiner is further indication of the severity of 
the appellant's service-connected PTSD.

In summary, the competent and probative evidence of record 
strongly supports a finding that the appellant's PTSD is of 
such severity that it prevents him from maintaining any form 
of gainful employment.  Thus, the Board finds that the old 
criteria for an evaluation of 100 percent have been met.  
Johnson, 7 Vet. App. at 97.

Because a 100 percent evaluation has been granted under the 
old criteria, the Board finds that consideration of the 
appellant's disability under the new criteria of 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1999) has been rendered moot.  
The Board notes in passing, however, that the criteria for a 
100 percent rating under the current criteria have also 
arguably been met, in that the record is replete with 
evidence of total occupational and social impairment, due to 
such symptoms as "grossly inappropriate behavior; persistent 
danger of hurting self or others".  Although it is clear 
that the appellant does not have all of the symptoms listed 
in the new criteria, the symptoms are listed as examples 
only.  Overall the pathology exhibited by the appellant is 
closer to that which is consistent with the assignment of a 
100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.21 
(1999).

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence of record allows the assignment 
of a 100 percent disability evaluation for PTSD.  The benefit 
sought on appeal is accordingly granted.


Entitlement to a total disability evaluation 
based upon individual unemployability

The Board finds that in light the favorable decision reached 
in this case, granting a total schedular rating for PTSD, the 
issue of entitlement to total rating based on individual 
unemployability has been rendered moot.  See Green v. West, 
11 Vet. App. 472 (1998).  Thus, the issue of total rating 
based on individual unemployability due to a service-
connected disability need not be further addressed or 
remanded by the Board to the RO for further development.

Entitlement to a date earlier than March 1992
for the assignment of an increased rating for PTSD

Relevant law

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an increased rating for a service-connected disability is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of the receipt of the claim.  38 C.F.R. 
§ 3.400(o).  See Swanson v. West, 12 Vet. App. 442 (1999); 
Scott v. Brown, 7 Vet. App. 184 (1994).   

Analysis

As noted above, by Board decision dated in January 1992 a 
disability rating greater than 10 percent was denied.  The 
appellant did not file an appeal to the United States Court 
of Appeals for Veterans Claims , and the Board's decision 
became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The appellant's next request for an increased rating was 
received in March 1992.  In a March 1996 RO rating decision, 
a 50 percent disability rating was assigned, effective from 
March 1992.  The appellant has challenged the assigned 
effective date, contending that the effective date for an 
increased rating should be November 1990, the date of his 
initial claim of entitlement to service connection, or 
September 1989, the effective date of disability as 
determined by a Social Security Administrative Law Judge in 
an October 1992 decision.

The Board finds that the effective date of an increased 
disability rating is appropriately established as March 1992, 
as it represents the date that the appellant's claim of 
entitlement to an increased rating for PTSD was received.  
The Board has not found any communication from the appellant 
after the Board's January 1992 denial of an increased rating 
and before his March 1992 claim for an increased rating which 
can be construed as a claim, formal or informal, for an 
increased rating.  The appellant has pointed to no such 
communication.

Although the appellant has contended that the effective date 
of the increased rating should be the date of the initial 
assignment of service connection for PTSD, the law and 
regulations governing the assignment of effective dates for 
service connection vary from those governing the assignment 
of effective dates for increased ratings.  See 38 C.F.R. 
§ 3.400(b),(o) (1999).  In this case, in a November 1990 
rating decision, service connection was granted and a 10 
percent disability rating was assigned, effective January 
1990.  The appellant appealed the assigned disability rating.  
As indicated above, the Board denied the claim of entitlement 
to an increased rating in a final January 1992 decision.  The 
appellant subsequently filed a claim for an increased rating 
in March 1992.  The grant of the increased rating is 
effective as of the March 1992 date of filing.

If there was evidence of record in the year before March 1992 
which indicated that it was factually ascertainable that an 
increase in disability had occurred, assignment of an earlier 
date would be warranted under 38 C.F.R. § 3.400(o)(2)   The 
Board has been unable to identify such evidence, and, with 
the exception of the October 1992 SSA decision, which was 
issued after March 1992, the appellant has pointed to no such 
evidence.

The Board has considered whether the assignment of an earlier 
effective date would be warranted based upon the receipt of 
the SSA decision.  As noted above, in March 1993, a copy of 
that agency's findings as to the appellant's disability was 
received, reflecting that in an October 1992 decision by a 
SSA Administrative Law Judge, the appellant was deemed 
"disabled" since September 1989 within the applicable SSA 
statutes and regulations.  However, the SSA report does not 
avail the appellant because the report was not received by VA 
until March 1993, a year after the appellant filed his claim 
for an increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).  The Board further points out that the effective 
date of an increased rating is governed by relevant law and 
VA regulations, not the law pertaining to the effective date 
of the award of Social Security disability benefits.  Cf. 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)

The Board finds that an increase in the severity of the 
appellant's disorder was not factually ascertainable until 
March 1992.  Coincident with receipt of the appellant's March 
1992 claim for an increased disability rating, medical 
records were generated reflecting that the appellant had 
become isolated from family members and the community at 
large, and that he was effectively barred from employment 
because of his inability to manage his violent outbursts.  As 
is noted above, a chronological note dated in March 1992 
reflected that the appellant reported difficulty sleeping, 
concentrating, and that he had guilty feelings and was 
startled easily by loud noises.  

In conclusion, for the reasons and bases discussed above, the 
Board concludes that an effective date earlier than March 
1992 for the assignment of an increased disability rating is 
no warranted. 

ORDER

An increased evaluation of 100 percent for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.

An effective date earlier than March 16, 1992 for the 
assignment of an increased disability rating is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that the appellant was at that time granted a temporary total disability rating based upon a 
period of hospitalization for the period from January 5, 1990 to March 1, 1990.  See 38 C.F.R. § 4.29.

   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 

  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1999).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).
  As noted above, the appellant did file a motion for reconsideration of the Board's January 1992 decision, 
which was denied later in January 1992.  See 38 C.F.R. § 20.1001.

